Citation Nr: 0827107	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
disabling for service-connected radiculopathy, right upper 
extremity.

2.  Entitlement to an initial rating in excess of 30 percent 
disabling for service-connected migraine headaches.

3.  Entitlement to an initial rating in excess of 20 percent 
disabling for service-connected degenerative disc disease, 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1968 and September 1986 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In a December 2005 rating decision, the RO increased the 
initial rating of the veteran's service-connected 
degenerative disc disease, cervical spine from 10 percent 
disabling to 20 percent disabling.  Because the increase in 
the evaluation of the veteran's degenerative disc disease, 
cervical spine disability does not represent the maximum 
rating available for the condition, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The appellant requested a video-conference hearing in 
connection with the current claims.  The video-conference 
hearing was subsequently scheduled and held in June 2007.  
The appellant testified at that time and the hearing 
transcript is of record.

In the June 2007 hearing before the Board the veteran and his 
accredited representative raised the issue of entitlement to 
a total rating based upon individual unemployability due to 
service-connected disability (TDIU).  While there was a 
previous claim for a TDIU, in a May 2006 rating decision the 
RO denied that claim and the veteran did not initiate an 
appeal from that decision.  As the issue of entitlement to 
TDIU is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service connected radiculopathy of the 
right upper extremity causes no more than moderate incomplete 
paralysis of all radicular groups.

2.  The veteran's service-connected migraine headaches are 
not productive of very frequent completely prostrating 
prolonged attacks resulting in severe economic 
inadaptability.

3.  The veteran's service-connected degenerative disc disease 
of the cervical spine manifests a forward flexion of greater 
than 30 degrees, has not resulted in ankylosis, and has not 
resulted in periods of bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8513 
(2007).

2.  The criteria for an initial disability rating in excess 
of 30 percent for service-connected migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).

3.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected degenerative disc 
disease, cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 38 C.F.R. § 
4.71a, Diagnostic Code 5242, 5243 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. K.B., dated in February 2006; 
314th Medical Group (Drs. N.P., C.G., and C.T), dated June 
2005 to October 2005; Dr. S.H., dated in January 2005 and 
April 2005; and Dr. P.J., dated in July 2005, and was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.

The veteran reported in his testimony that he receives 
training as a cook through VA's Vocational Rehabilitation and 
Employment Program.  The records of the veteran's training 
with the Vocational Rehabilitation and Employment Program 
have not been associated with the claims folder.  The Board 
notes that VA is not required to search for evidence, which 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  In this case, the record contains all 
identified medical records.  Consequently, efforts to obtain 
the records of the veteran's training through the Vocational 
Rehabilitation and Employment Program are not warranted 
because they would not provide any further information 
regarding the medical status and severity of his current 
disabilities. 

The Board notes that the veteran's representative, at the 
hearing before the Board, made reference to treatment 
received by the veteran at the VA.  However, the veteran, in 
his responses to his representative's questions and in his 
statements to the Board, has not identified any VA treatment 
for his disabilities.  Review of the veteran's statements and 
the veteran's claims folder reveals that the veteran receives 
treatment solely from private physicians and the 314th 
Medical Group.  In addition, the veteran, in a statement 
dated in April 2006, and in the veteran's testimony before 
the Board, the veteran indicated that he had no further 
information to submit to the Board.  Consequently, the Board 
finds that attempts to locate VA records regarding the 
veteran would be futile and, therefore, unnecessary.

The appellant was afforded VA medical examinations in 
December 2004, January 2005, May 2006, and November 2006.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Higher Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

This appeal addresses the initial disability rating assigned 
for the veteran's service-connected disabilities upon the 
award of service connection; therefore, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A. Upper Right Extremity Radiculopathy

The veteran seeks a higher initial evaluation for his service 
connected right upper extremity radiculopathy.  The veteran's 
right upper extremity radiculopathy is currently rated as 40 
percent disabling pursuant to the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8513 that governs the evaluation of 
paralysis of all radicular groups.

Under this Diagnostic Code an evaluation of 40 percent is 
available for moderate incomplete paralysis of all major 
radicular groups.  An evaluation of 60 percent is available 
for severe incomplete paralysis of all minor radicular 
groups. An evaluation of 70 percent is available for severe 
incomplete paralysis of all major radicular groups.  An 
evaluation of 80 percent is available for complete paralysis 
of all minor radicular groups.  The maximum evaluation of 90 
percent is available for complete paralysis of all major 
radicular groups.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8513.

The veteran was afforded a VA neurological examination in 
December 2004.  The veteran reported that he has pain that 
radiates into the right upper extremity.  He stated that he 
could lift 75 pounds.  Upon examination it was noted that the 
veteran had very mild weakness of the right biceps muscle and 
also external rotation of the right shoulder.  Otherwise, the 
veteran's strength and muscle tone were normal in both upper 
and both lower extremities.  Pain and touch sensation were 
normal in both upper and lower extremities.  Biceps tendon 
jerk was 1+ on the right and 2+ on the left.  Triceps tendon 
jerks were 1+ symmetrically.  The examiner diagnosed the 
veteran with minimal objective clinical evidence of a right 
C6 radiculopathy.

The veteran was afforded a VA general medical examination in 
January 2005.  The veteran reported that when he injured his 
neck he felt a severe pain radiating down his right arm.  He 
indicated that he has pain lifting more than 50 pounds, 
intermittent pain of the right arm during a flare-up of his 
neck pain, and weakness of the right arm.  He stated that he 
is restricted from lifting objects over 50 pounds.  Upon 
examination it was noted that the veteran has normal 
sensation in both upper and lower extremities.  Motor 
examination revealed some weakness with flexion of the elbow.  
Both upper extremities were noted to be normal sized without 
atrophy.  The examiner diagnosed the veteran with 
degenerative joint disease of the cervical spine with 
radiculopathy.

A medical treatment record from Dr. C.G., dated in June 2005, 
indicated that the veteran was diagnosed with cervical disc 
disease with right arm radiculopathy.  A medical treatment 
record from Dr. P.J., a private physician, dated in July 
2005, indicated that the veteran was prescribed Ultracet for 
the pain associated with his right side.  A letter from Dr. 
K.B., a private physician, dated in February 2006, the 
veteran was diagnosed with disc degeneration and was noted to 
have difficulty working above his head, constant mild to 
moderate pain, and exacerbations with severe pain.

In May 2006 the veteran was afforded a VA neurological 
medical examination.  The veteran reported that he could only 
lift about 25 pounds and that he continues to have neck pain 
that radiates down his right arm.  He indicated that he has 
been recommended cervical fusion by a neurosurgeon.  Upon 
examination, the veteran was noted to have right deltoid, 
biceps, and shoulder rotators, with residual strength of 
about 70 percent of normal.  Decreased pinprick sensation was 
noted in the right C6 dermatome distribution and biceps 
tendon jerk was 1+ on the right and 2+ on the left.  Triceps 
tendon jerks were 1+ symmetrically.  The examiner diagnosed 
the veteran with right C6 radiculopathy with neurological 
deficits.

In May 2006 the veteran was also afforded a VA spine 
examination.  The veteran indicated that when his neck pain 
flares up he has to stop working but that he can return to 
work an hour later.  Upon examination the veteran's motor 
strength was normal in both upper and lower extremities.  
Sensory examination was normal in upper and lower extremities 
bilaterally and reflexes were 1+ and equal in both upper and 
lower extremities.  Coordination was noted to be normal in 
both upper and lower extremities.  The examiner diagnosed the 
veteran with degenerative disc disease of the cervical spine 
with intermittent radiculopathy.

In this case, an initial evaluation in excess of 40 percent 
disabling is not warranted based upon the evidence of record.  
As discussed above, the veteran's radiculopathy of the right 
upper extremity does not manifest in severe incomplete 
paralysis of the radicular groups.  The VA examiner in 
December 2004 described the radiculopathy is being minimal in 
degree.  The veteran, by his own statement, is able to lift 
25 pounds and exacerbations of pain are resolved in about one 
hour with rest and pain medication allowing him to return to 
his work.  For these reasons, an evaluation in excess of 40 
percent disabling is not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 40 percent disabling for service-connected upper 
right extremity radiculopathy, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Migraine Headaches

The veteran seeks a higher initial evaluation for his 
service-connected migraine headaches.  The veteran's migraine 
headache disability is currently rated as 30 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A rating of 30 percent disabling 
contemplates migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the prior several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent 
rating is warranted where there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

In a February 2006 letter of Dr. K.B., a private physician, 
the veteran was noted to have severe headaches that began 
approximately three years earlier.  Dr. K.B. indicated that 
the veteran reported that his headaches intensify and become 
more frequent when he is stressed or overheated.  Dr. K.B. 
reported that the migraines are disabling due to the pain and 
nausea they produce.

In November 2006 the veteran was afforded a VA medical 
examination regarding his claim for an initial rating in 
excess of 30 percent disabling for migraines.  The veteran 
reported that his headaches began approximately five years 
prior.  The pain started in the forehead and wraps around the 
head to involve the entire head.  He indicated that he has 
nausea and vomiting associated with the headaches.  He stated 
that they occur once or twice a week and that he cannot work 
when he has the headaches.  Bright lights and noise were 
reported to bother the veteran.  Upon examination, the 
veteran was noted to be normocephalic, alert, talkative, 
cooperative, and oriented.  His pupils were equal and reacted 
to light.  Funduscopic examination revealed a temporal disc 
margin sharp with good physiological cupping bilaterally.  He 
had a full range of extraocular movements without nystagmus.  
He had good strength in all extremities.  Sensory and reflex 
examinations were normal except for the right bicep which was 
reduced.  Speech, mentation, and coordination were normal.  
The examiner diagnosed the veteran with vascular headaches, 
mild to moderate with incapacitating features.

The veteran, in his testimony, indicated that he is 
completing a vocational rehabilitation course through VA and 
learning to be a cook.  The veteran reported that he was able 
to complete his course work and that when a migraine strikes 
he can leave the classroom and complete the work later.

In this case, an initial evaluation in excess of 30 percent 
disabling is not warranted based upon the evidence of record.  
As discussed above, the veteran's migraines are productive of 
incapacitating features and occur once or twice a week.  The 
examiner reported that the migraines were mild to moderate in 
severity.  There is no evidence of prolonged attacks 
productive of severe economic inadaptability.  For these 
reasons, an evaluation in excess of 30 percent disabling is 
not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 30 percent disabling for service-connected 
migraine headache disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Degenerative Disc Disease of the Cervical Spine

The veteran seeks a higher initial evaluation for his 
service-connected degenerative disc disease of the cervical 
spine.  The veteran's degenerative disc disease of the 
cervical spine is currently rated as 20 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5243.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
disability rating is assigned for forward flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent disability rating is assigned for 
unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine, 
outlined above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate  Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  

The veteran underwent a private magnetic resonance imaging 
(MRI) examination of the cervical spine in July 2005.  The 
veteran was diagnosed with generalized bulging of the C4-5 
disc associated with posterior osteophytic ridging.  It was 
noted that the bulging disc and posterior osteophytes 
produced ventral compression of the spinal cord.  The veteran 
was further diagnosed with generalized bulging of C5-6 disc 
compared to a small right paracentral and foraminal 
protrusion of the C5-6 disc is noted.  The protruding disc 
produced ventral compression of the spinal cord.  Generalized 
bugling of the C6-7 disc, associated with posterior 
osteophytic ridging, was noted.  The bulging disc and 
posterior osteophytes was noted to produce ventral 
compression of the spinal cord.  Finally, the veteran was 
diagnosed with uncinate spurring producing neural foraminal 
narrowing at multiple levels.

A private treatment note dated in September 2005 diagnosed 
the veteran with cervicalgia.

In a February 2006 medical letter, Dr. K.B., a private 
physician, reported that the veteran suffered from constant 
back pain ranging from mild to moderate in intensity.  Pain 
was noted to be severe with exacerbations and worsened when 
the veteran works above his head.

In May 2006 the veteran was afforded a VA medical examination 
regarding his claim of entitlement to an evaluation in excess 
of 20 percent disabling for degenerative disc disease of the 
cervical spine.  Upon examination, the veteran was noted to 
have spasm and tenderness in the lower cervical spine.  The 
cervical spine demonstrated ranges of motion of forward 
flexion of 45 degrees with pain at 45 degrees; posterior 
flexion of 20 degrees with pain at 20 degrees; lateral 
flexion of 20 degrees bilaterally with pain at 20 degrees 
bilaterally; rotary flexion of 45 degrees bilaterally with 
pain at 45 degrees bilaterally.  The veteran was noted to 
have no additional weakness, fatigability, discoordination, 
additional restricted range of motion, or functional 
impairment following repetitive stress testing against 
resistance of the cervical spine.  Upon neurological 
examination, motor strength was normal in both upper and 
lower extremities.  Sensory examination was normal in upper 
and lower extremities bilaterally and reflexes were 1+ and 
equal in both the upper and lower extremities bilaterally.  
Coordination was noted to be normal in both upper and lower 
extremities bilaterally.

In this case, an initial evaluation in excess of 20 percent 
disabling is not warranted based upon the evidence of record.  
As discussed above, the medical evidence reveals that the 
veteran's cervical spine is not limited to a forward flexion 
of 15 degrees or less and there is no evidence of any 
ankylosis.  Therefore, a rating in excess of 20 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine is not warranted.  The medical evidence 
also does not reveal that the veteran has been prescribed any 
periods of bed rest for his degenerative disc disease of the 
cervical spine.  Therefore, a rating in excess of 20 percent 
disabling is not warranted under Diagnostic Code 5243 for 
IVDS.  Lastly, the veteran's current rating of 20 percent 
disabling is already in excess of that authorized under 
Diagnostic Code 5003.

A higher evaluation is not warranted, even taking into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, supra.  There is no objective 
evidence of increased pain, weakness, fatigability, or 
incoordination on repetitive motion that is not already 
contemplated by the veteran's rating.  Specifically, 
objective evidence of adequate pathology for the level of 
pain the veteran has expressed in the record had not been 
shown.  

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 20 percent disabling for service-connected 
degenerative disc disease of the cervical spine, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, the Board notes that since the veteran's 
radiculopathy of the right upper extremity has been 
considered separately by the RO, the Board considered the 
rating for the veteran's neurological symptoms above, prior 
to the orthopedic symptoms as assigning a higher rating for 
the veteran's degenerative disc disease of the cervical spine 
on the basis of already rated radiculopathy of the right 
upper extremity would constitute pyramiding.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

III. Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's service-connected radiculopathy of 
the right upper extremity, migraine headaches, and 
degenerative disc disease of the cervical spine reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disabilities 
result in marked interference with employment.  Moreover, his 
service-connected radiculopathy of the right upper extremity, 
migraine headaches, and degenerative disc disease of the 
cervical spine have not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 40 percent 
disabling for service-connected radiculopathy, right upper 
extremity, is denied.

Entitlement to an initial rating in excess of 30 percent 
disabling for service-connected migraine headaches is denied.

Entitlement to an initial rating in excess of 20 percent 
disabling for service-connected degenerative disc disease, 
cervical spine, is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


